 

Exhibit 10.5

 

Execution Version

 

Copyright Collateral Agreement

 

This 20th day of July, 2016, Limbach Company LLC, a Delaware limited liability
company (the “Debtor”), with its principal place of business and mailing address
at 31-35th Street, Pittsburgh, Pennsylvania 15201, in consideration of the
premises contained in the Security Agreement (as defined below) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, assigns, mortgages and pledges to Fifth Third Bank, an Ohio
banking corporation (“Fifth Third”), with its mailing address at Fifth Third
Center, 38 Fountain Square Plaza, Cincinnati, Ohio 45263, acting as
administrative agent hereunder for the Secured Creditors as defined in the
Security Agreement referred to below, and its successors and assigns (Fifth
Third acting as such administrative agent and any successor(s) or assign(s) to
Fifth Third acting in such capacity being hereinafter referred to as the
“Administrative Agent”), and grants to the Administrative Agent for the benefit
of the Secured Creditors a continuing security interest in, the following
property:

 

(i)     Each copyright, copyright registration, and copyright application listed
on Schedule A hereto and all of the works of authorship described and claimed
therein and any and all renewals, derivative works, enhancements, modifications,
new releases and other revisions thereof; and

 

(ii)     All proceeds of the foregoing, including without limitation any claim
by Debtor against third parties for damages by reason of past, present or future
infringement of any copyright, copyright registration, or copyright application
listed on Schedule A hereto, in each case together with the right to sue for and
collect said damages;

 

to secure the payment and performance of all Secured Obligations as set out in
that certain Security Agreement bearing even date herewith between the Debtor,
the other debtors party thereto and the Administrative Agent, as the same may be
amended, modified, or restated from time to time (the “Security Agreement”).

 

Debtor does hereby further acknowledge and affirm that the rights and remedies
of the Administrative Agent with respect to the assignment, mortgage, pledge and
security interest in the copyrights, copyright registrations, and copyright
applications made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

 

This agreement may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this agreement by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This agreement
shall be governed by and construed in accordance with the law of the State of
New York, without regard to conflicts of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations law).

 

 

 

 

In Witness Whereof, Debtor has caused this Copyright Collateral Agreement to be
duly executed as of the date and year last above written.

 

  Limbach Company LLC           By /s/ John T. Jordan, Jr.     Name   John T.
Jordan, Jr.     Title Executive Vice President, Chief Financial Officer and
Treasurer

 

Accepted and agreed to as of the date and year last above written.

 

  Fifth Third Bank, as Administrative Agent             By /s/ David L. Mistic  
  Name  David L. Mistic     Title Vice President

 

[Signature Page to Copyright Collateral Agreement]

 

 

 

 

Schedule A

To Copyright Collateral Agreement

 

U.S. Copyright Numbers

 

United States

Copyright No.

  Title of Copyright   Reg. Date TX0000207986   Systems Appraisal.   11/16/1978
TX0000186524   An Appraisal of Building’s Environmental Systems.   11/17/1978

 



 

 

